DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	Applicant’s amendment to the claims filed August 8, 2022 has been entered.  Claims 5 and 6 are currently amended.  Applicant’s amendment to the claims has overcome the previous claim objections. Claims 1-4 have been canceled.  Claims 5-8 are pending and under examination.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Epstein (US 4,172,859) in view of any one of Miki (US 6,228,313), Rolland et al. (US 2005/0112372), or Yoshiaki et al. (JP 06-065409).
Regarding claim 6, Epstein teaches a method for manufacturing a stretchable modified polyester film for an in-mold decoration film (Abstract; col. 11, lines 15-22; Example 19; “for an in-mold decoration film” is an intended use limitation) comprising mixing and dispersing 40 to 90 parts by weight of polyester pellets and 10 to 60 parts by weight an acrylic resin to form a mixture, wherein a melt index of the acrylic resin is between 1 ml and 40 ml per 10 minutes (col. 10, lines 48-52 and col. 12, lines 6-12 – forming the mixture from the material in dry/particulate/pellet form; Example 19; col. 15, lines 29-58 – Matrix 4 = polyester at 87 wt. %; Polymer 8 = acrylic resin at 13 wt. %; Table 1-B – Melt flow of 20-37 gms/10 min); melting and extruding the mixture to obtain a sheet; wherein a polyester resin melted from the polyester pellets and the acrylic resin are extruded in a molten state so that the acrylic resin promotes the polyester resin to become an amorphous structure (col. 10, lines 37-56; Example 19; col. 15, lines 29-58; col. 16, lines 38-47 - showing the addition of the acrylic resin promotes the ability to stretch the film); and drawing the sheet in perpendicular directions at a draw ratio of 3 in each direction (Example 19; stretched at a draw ratio of 3 in the mutually perpendicular directions).
As to the melt flow index limitation, the polymer 8 with a melt flow of 20-37 gm/10 min is understood to read upon the claimed 1-40 ml/10 minutes.  The test method in Epstein and the instant application are understood to sufficiently correspond such that the disclosed melt flow values result in similar values.  Alternatively, Epstein is understood to disclose and suggest values that at least overlap the claimed range (col. 3, lines 5-9; col. 8, lines 56-59; col. 9, lines 19-22; Table 1-B) and also makes clear that the melt flow of the material can impact its ability to effectively disperse (col. 3, lines 5-9 and col. 8, lines 39-45; thereby suggesting melt flow is a result effective variable that would have been optimized to achieve effective dispersion of the acrylic resin in the polyester).
As to the limitation that the acrylic resin promotes the polyester resin to become an amorphous structure, Epstein utilizes the same claimed and disclosed materials (polyesters and acrylic resins) in the same claimed and disclosed amounts.  As such, the same claimed effects and physical properties would be realized by practicing the method of Epstein.  Further, Epstein teaches that the inclusion of the acrylic resin facilitates the ability to stretch the film more than it could be stretched without the acrylic resin (col. 15, lines 29-58; col. 16, lines 38-47). This corresponds with the asserted result and reason for using the acrylic resin in the instant application (paragraph [0035] of the published application).
Epstein teaches stretching the film at a draw ratio of 3 in mutually perpendicular directions (col. 15, lines 45-49).  This teaching is understood to strongly imply biaxial orientation in the machine and transverse direction to one having ordinary skill in the art as claimed.  Epstein does not however make it explicitly clear that the stretching is along the machine direction and transverse direction. However, each of Miki (Example 6; claim 3; col. 3, lines 62-65; col. 3, line 67-col. 4, line 5), Rolland et al. (paragraphs [0003], [0012], [0013], [0028]-[0032], [0067], [0068], [0078], [0080]-[0084]) and Yoshiaki et al. (paragraphs [0028] and [0042]) teach analogous methods wherein the stretching of the film is explicitly disclosed as being along the machine direction and the transverse direction.
Therefore it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Epstein with any one of Miki or Rolland et al. or Yoshiaki et al. and to have stretched the film of Epstein in the machine and transverse direction, as suggested by the references, for the purpose, as suggested by the references, of facilitating the continuous production of a film having properties suited for film applications.  Epstein generally discloses an example of stretching the film in mutually perpendicular directions. Each of the secondary references flesh out that stretching in mutually perpendicular directions during an extrusion/casting process is known to include stretching in the machine direction and the transverse direction in order to produce a film having the desired properties associated with stretching and in a manner that corresponds with the nature/configuration of an extrusion/casting process. Further, Miki makes clear that the polyester resin is provided in particle/pellet form (col. 2, lines 11-20) and that such a form would be conventionally utilized. Similarly, Yoshiaki et al. make clear that providing the polyester in pellet/particle form for extrusion is known (paragraph [0042]).  It is submitted that Epstein readily teaches and suggests supplying the polyester to the extruder in a form that reads upon a pellet.  However, to the extent one may argue against that assertion, each of Miki and Yoshiaki et al. provide further teaching to suggest utilizing a pellet in order to supply the polyester to the extruder in an art recognized suitable, effective, and dry manner.
The product-by-process claim of claim 6 refers back to the method of claim 5.  Claim 5 recites that the mixture is melted and extruded at 280 °C, cooled and solidified by a cooling wheel having a surface temperature of 25 °C, and then treating the produced film at 235 °C, wherein the film has a shrinkage rate of <5% at 150°C for 30 minutes.  By comparison, Epstein teaches, in Example 19, extruding at a temperature ranging from 260°C-285°C, quenching the mixture by a cooling wheel/drum at a temperature of about 42°C and treating the film at 200°C.  The instant specification suggests that the disclosed and claimed properties are effectively achieved by a method that utilizes the claimed mixture of polyester and acrylic resin and drawing the material along a machine direction at ratio ranging from 3.0 to 3.5 and along a transverse direction at a ratio ranging from 3.0 to 3.5.  As such, while Epstein does not explicitly teach the same cooling temperature or the same treating temperature, the examiner submits the evidence of record supports a conclusion that the rejection based upon Epstein suggests the same claimed and disclosed film.  Both Comparative Example 1 and Comparative Example 2 in the specification utilize the claimed cooling temperature and the claimed treating temperature, but are outside the scope of the claimed invention.  The difference between cooling the material at 42°C instead of 25°C and treating the material at 235°C instead of 200°C is not understood to create a sufficiently different product outside the scope of the claimed.  In Comparative Example 1, the shrinkage rate is within the claimed range due to the machine and transverse direction stretching being applied while in Comparative Example 2 the shrinkage rate is outside of the claimed range because machine and transverse direction stretching is not applied even though the same cooling and treating temperature are used.  The prior art suggests utilizing the same claimed and disclosed mixtures of polyester and acrylic resin and suggests stretching the material in the same and disclosed manner.  The process suggested by the combination of prior art is substantially similar to that which has been claimed and disclosed.  The evidence of record supports a conclusion that the minor differences in cooling and treating temperature do not produce a product that is patentably distinct from the product suggested by the applied prior art.   
As to claim 7, Epstein teaches the polyesters are PET, PBT or PEN (col. 3, lines 51-col. 4, line 11; Table 1-A).
As to claim 8, Epstein teaches an acrylic resin, that has necessarily been polymerized from an acrylic monomer, and that an acrylic monomer selected from the recited group can be utilized to form the resin (Table 1-B; Example 19; Table 2; col. 7, line 29-col. 8, line 45).

Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshiaki et al. (JP 06-065409).
Regarding claim 6, Yoshiaki et al. teach a method for manufacturing a stretchable modified polyester film for an in-mold decoration film, comprising mixing and dispersing polyester pellets and an acrylic resin to form a mixture in amounts that overlap the claimed ranges (Abstract; claim 1; paragraphs [0009]-[0012]; Table 4); paragraphs [0017]-[0020]; Table 4); melting and extruding the mixture to obtain a sheet; wherein a polyester resin melted from the polyester pellets and the acrylic resin are extruded in a molten state (paragraphs [0028] and [0042]) and the resulting sheet is amorphous (paragraph [0028]; since the starting material is a crystalline polyester and the resulting article is amorphous and the method of Yoshiaki et al. utilize both polyester and acrylic resin as claimed and disclosed, it follows that the acrylic resin is properly understood to promote the polyester resin to become an amorphous structure); and drawing the sheet along a machine direction for a draw ratio ranging from 3.0 to 3.5 and drawing the sheet along a traverse direction for a draw ratio ranging from 3.0 to 3.5 (paragraph [0042] – stretched at a draw ratio of 3 in both directions).
As to the melt index of the acrylic resin being between 1 ml and 40 ml per 10 minutes, Yoshiaki et al. teach the acrylic resin has an average molecular weight ranging from 5,000 to 500,000 (which encompasses the disclosed range; Abstract; claim 1), preferably, from 10,000 to 200,000 (which overlaps the disclosed range; paragraph [0023]).  The molecular weight and melt index of thermoplastic materials are correlated (i.e. higher molecular weight yields a lower melt index).  As such, since Yoshiaki et al. render the disclosed molecular weight prima facie obvious it reasonably follows that Yoshiaki et al. render melt index as claimed prima facie obvious as melt index is a function of molecular weight.  Further, Yoshiaki makes clear that the melt viscosity/melt index of the acrylic resin must be controlled to achieve the desired results (paragraph [0023]).  As such, it follows from this that one having ordinary skill in the art would have readily optimized the melt viscosity/melt index of the acrylic resin to achieve the desired particle size in the resulting film (see MPEP 2144.05 II).  
The product-by-process claim of claim 6 refers back to the method of claim 5.  Claim 5 recites that the mixture is melted and extruded at 280 °C, cooled and solidified by a cooling wheel having a surface temperature of 25 °C, and then treating the produced film at 235 °C, wherein the film has a shrinkage rate of <5% at 150°C for 30 minutes.  By comparison, Yoshiaki teaches extruding the material at 280°C (paragraph [0042]) or a temperature that encompasses the claimed temperature (paragraph [0028]), cooling the extruded material to a temperature below the glass transition temperature of the material (paragraphs [0028] and Table 1) and treating the material at a temperature which encompasses the claimed temperature (paragraph [0030]).  The instant specification suggests that the disclosed and claimed properties are effectively achieved by a method that utilizes the claimed mixture of polyester and acrylic resin and drawing the material along a machine direction at ratio ranging from 3.0 to 3.5 and along a transverse direction at a ratio ranging from 3.0 to 3.5.  As such, while Yoshiaki does not explicitly teach the same cooling temperature or wheel, the examiner submits the evidence of record supports a conclusion that the rejection based upon Yoshiaki suggests the same claimed and disclosed film.  Both Comparative Example 1 and Comparative Example 2 in the specification utilize the claimed cooling temperature and the claimed treating temperature, but are outside the scope of the claimed invention.  The difference between cooling the material to a temperature below the glass transition temperature (which encompasses 25 °C) instead of 25°C and treating the material at a temperature which encompasses 235 °C is not understood to create a sufficiently different product outside the scope of the claimed.  In Comparative Example 1, the shrinkage rate is within the claimed range due to the machine and transverse direction stretching being applied while in Comparative Example 2 the shrinkage rate is outside of the claimed range because machine and transverse direction stretching is not applied even though the same cooling and treating temperature are used.  The prior art suggests utilizing the same claimed and disclosed mixtures of polyester and acrylic resin and suggests stretching the material in the same and disclosed manner.  The process suggested by the combination of prior art is substantially similar to that which has been claimed and disclosed.  The evidence of record supports a conclusion that the minor differences in cooling and treating temperature do not produce a product that is patentably distinct from the product suggested by the applied prior art.
As to claim 7, Yoshiaki et al. disclose the polyester is PET, PBT or PEN (Table 1; paragraph [0042]).
As to claim 8, Yoshiaki et al. disclose the use of an acrylic resin and that one of the monomers is selected from the group as claimed (paragraphs [0017]-[0020]; General Formula III; paragraph [0032]; Table 2). 
Claims 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Epstein (US 4,172,859) in view of Manabe et al. (US 2011/0177311) and any one of Miki (US 6,228,313), Rolland et al. (US 2005/0112372), or Yoshiaki et al. (JP 06-065409).
Regarding claims 5 and 6, Epstein teaches a method for manufacturing a stretchable modified polyester film for an in-mold decoration film (Abstract; col. 11, lines 15-22; Example 19; “for an in-mold decoration film” is an intended use limitation) comprising mixing and dispersing 40 to 90 parts by weight of polyester pellets and 10 to 60 parts by weight an acrylic resin to form a mixture, wherein a melt index of the acrylic resin is between 1 ml and 40 ml per 10 minutes (col. 10, lines 48-52 and col. 12, lines 6-12 – forming the mixture from the material in dry/particulate/pellet form; Example 19; col. 15, lines 29-58 – Matrix 4 = polyester at 87 wt. %; Polymer 8 = acrylic resin at 13 wt. %; Table 1-B – Melt flow of 20-37 gms/10 min); melting and extruding the mixture to obtain a sheet; wherein a polyester resin melted from the polyester pellets and the acrylic resin are extruded in a molten state so that the acrylic resin promotes the polyester resin to become an amorphous structure (col. 10, lines 37-56; Example 19; col. 15, lines 29-58; col. 16, lines 38-47 - showing the addition of the acrylic resin promotes the ability to stretch the film); and drawing the sheet in perpendicular directions at a draw ratio of 3 in each direction (Example 19; stretched at a draw ratio of 3 in the mutually perpendicular directions).
As to the melt flow index limitation, the polymer 8 with a melt flow of 20-37 gm/10 min is understood to read upon the claimed 1-40 ml/10 minutes.  The test method in Epstein and the instant application are understood to sufficiently correspond such that the disclosed melt flow values result in similar values.  Alternatively, Epstein is understood to disclose and suggest values that at least overlap the claimed range (col. 3, lines 5-9; col. 8, lines 56-59; col. 9, lines 19-22; Table 1-B) and also makes clear that the melt flow of the material can impact its ability to effectively disperse (col. 3, lines 5-9 and col. 8, lines 39-45; thereby suggesting melt flow is a result effective variable that would have been optimized to achieve effective dispersion of the acrylic resin in the polyester).
As to the limitation that the acrylic resin promotes the polyester resin to become an amorphous structure, Epstein utilizes the same claimed and disclosed materials (polyesters and acrylic resins) in the same claimed and disclosed amounts.  As such, the same claimed effects and physical properties would be realized by practicing the method of Epstein.  Further, Epstein teaches that the inclusion of the acrylic resin facilitates the ability to stretch the film more than it could be stretched without the acrylic resin (col. 15, lines 29-58; col. 16, lines 38-47). This corresponds with the asserted result and reason for using the acrylic resin in the instant application (paragraph [0035] of the published application).
Epstein teaches stretching the film at a draw ratio of 3 in mutually perpendicular directions (col. 15, lines 45-49).  This teaching is understood to strongly imply biaxial orientation in the machine and transverse direction to one having ordinary skill in the art as claimed.  Epstein does not however make it explicitly clear that the stretching is along the machine direction and transverse direction. However, each of Miki (Example 6; claim 3; col. 3, lines 62-65; col. 3, line 67-col. 4, line 5), Rolland et al. (paragraphs [0003], [0012], [0013], [0028]-[0032], [0067], [0068], [0078], [0080]-[0084]) and Yoshiaki et al. (paragraphs [0028] and [0042]) teach analogous methods wherein the stretching of the film is explicitly disclosed as being along the machine direction and the transverse direction.
Therefore it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Epstein with any one of Miki or Rolland et al. or Yoshiaki et al. and to have stretched the film of Epstein in the machine and transverse direction, as suggested by the references, for the purpose, as suggested by the references, of facilitating the continuous production of a film having properties suited for film applications.  Epstein generally discloses an example of stretching the film in mutually perpendicular directions. Each of the secondary references flesh out that stretching in mutually perpendicular directions during an extrusion/casting process is known to include stretching in the machine direction and the transverse direction in order to produce a film having the desired properties associated with stretching and in a manner that corresponds with the nature/configuration of an extrusion/casting process. Further, Miki makes clear that the polyester resin is provided in particle/pellet form (col. 2, lines 11-20) and that such a form would be conventionally utilized. Similarly, Yoshiaki et al. make clear that providing the polyester in pellet/particle form for extrusion is known (paragraph [0042]).  It is submitted that Epstein readily teaches and suggests supplying the polyester to the extruder in a form that reads upon a pellet.  However, to the extent one may argue against that assertion, each of Miki and Yoshiaki et al. provide further teaching to suggest utilizing a pellet in order to supply the polyester to the extruder in an art recognized suitable, effective, and dry manner.
As to the limitations that the mixture is melted and extruded at 280 °C, cooled and solidified by a cooling wheel having a surface temperature of 25 °C, and then treating the produced film at 235 °C, wherein the film has a shrinkage rate of <5% at 150°C for 30 minutes,  Epstein teaches, in Example 19, extruding at a temperature ranging from 260°C-285°C, quenching the mixture by a cooling wheel/drum at a temperature of about 42°C and treating the film at 200°C. Epstein does not teach other temperatures are suitably employed.  However, Manabe et al. teach an analogous method of producing a polyester film wherein the material is melted and extruded at 280 °C, cooled and solidified by a cooling wheel having a surface temperature of 25 °C, and then treating the produced film at 235 °C (paragraphs [0051], [0060], [0062], [0065]-[0067] and [0159] – same claimed conditions).  Further, Yoshiaki provide further teaching regarding suitable heat setting temperatures (paragraph [0030]) and cooling temperatures (paragraph [0028]) which suggest a temperature that encompasses the claimed ranges.
Therefore it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Epstein and Manabe et al. and to have extruded, cooled and treated the material of Epstein at the temperatures suggested by Manabe et al., for the purpose, as suggested by the references of effectively producing a desired polyester film in an art recognized suitable manner.  Epstein teaches the basic claimed process including temperatures that are substantially similar to the claimed temperatures.  Manabe et al. further develop the idea that other, similar, temperatures are known and suitable in the analogous art and provide additional evidence that suggests the claimed temperatures are routine expedients and not values that are critical (see MPEP 2144.05 II A).  Further, one having ordinary skill would have found it prima facie obvious to have utilized the teaching of Yoshiaki in combination with Epstein to determine suitable cooling and treating temperatures.  Yoshiaki make clear that a range of temperature which encompass the claimed values may be employed in addition to the exemplified temperatures of Epstein. 
The combination teaches and suggests performing the same claimed and disclosed process steps with the same claimed and disclosed materials in the same claimed and disclosed manner, it follows from a technical and rational basis that the same claimed physical properties and effects would be realized (e.g. shrinkage properties).  
As to claim 7, Epstein teaches the polyesters are PET, PBT or PEN (col. 3, lines 51-col. 4, line 11; Table 1-A).
As to claim 8, Epstein teaches an acrylic resin, that has necessarily been polymerized from an acrylic monomer, and that an acrylic monomer selected from the recited group can be utilized to form the resin (Table 1-B; Example 19; Table 2; col. 7, line 29-col. 8, line 45).

Claims 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshiaki et al. (JP 06-065409) in view of Manabe et al. (US 2011/0177311).
Regarding claims 5 and 6, Yoshiaki et al. teach a method for manufacturing a stretchable modified polyester film for an in-mold decoration film, comprising mixing and dispersing polyester pellets and an acrylic resin to form a mixture in amounts that overlap the claimed ranges (Abstract; claim 1; paragraphs [0009]-[0012]; Table 4); paragraphs [0017]-[0020]; Table 4); melting and extruding the mixture to obtain a sheet; wherein a polyester resin melted from the polyester pellets and the acrylic resin are extruded in a molten state (paragraphs [0028] and [0042]) and the resulting sheet is amorphous (paragraph [0028]; since the starting material is a crystalline polyester and the resulting article is amorphous and the method of Yoshiaki et al. utilize both polyester and acrylic resin as claimed and disclosed, it follows that the acrylic resin is properly understood to promote the polyester resin to become an amorphous structure); and drawing the sheet along a machine direction for a draw ratio ranging from 3.0 to 3.5 and drawing the sheet along a traverse direction for a draw ratio ranging from 3.0 to 3.5 (paragraph [0042] – stretched at a draw ratio of 3 in both directions).
As to the melt index of the acrylic resin being between 1 ml and 40 ml per 10 minutes, Yoshiaki et al. teach the acrylic resin has an average molecular weight ranging from 5,000 to 500,000 (which encompasses the disclosed range; Abstract; claim 1), preferably, from 10,000 to 200,000 (which overlaps the disclosed range; paragraph [0023]).  The molecular weight and melt index of thermoplastic materials are correlated (i.e. higher molecular weight yields a lower melt index).  As such, since Yoshiaki et al. render the disclosed molecular weight prima facie obvious it reasonably follows that Yoshiaki et al. render melt index as claimed prima facie obvious as melt index is a function of molecular weight.  Further, Yoshiaki makes clear that the melt viscosity/melt index of the acrylic resin must be controlled to achieve the desired results (paragraph [0023]).  As such, it follows from this that one having ordinary skill in the art would have readily optimized the melt viscosity/melt index of the acrylic resin to achieve the desired particle size in the resulting film (see MPEP 2144.05 II).  
As to the limitations that the mixture is melted and extruded at 280 °C, cooled and solidified by a cooling wheel having a surface temperature of 25 °C, and then treating the produced film at 235 °C, wherein the film has a shrinkage rate of <5% at 150°C for 30 minutes,  Yoshiaki teaches extruding the material at 280°C (paragraph [0042]) or a temperature that encompasses the claimed temperature (paragraph [0028]), cooling the extruded material to a temperature below the glass transition temperature of the material (paragraphs [0028] and Table 1) and treating the material at a temperature which encompasses the claimed temperature (paragraph [0030]). Yoshiaki does not teach the cooling is on a cooling wheel at the temperature as claimed.
However, Manabe et al. teach an analogous method of producing a polyester film wherein the material is melted and extruded at 280 °C, cooled and solidified by a cooling wheel having a surface temperature of 25 °C, and then treating the produced film at 235 °C (paragraphs [0051], [0060], [0062], [0065]-[0067] and [0159] – same claimed conditions).  
Therefore it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Yoshiaki and Manabe et al. and to have cooled the material of Yoshiaki on a cooling wheel at the temperature as claimed, as suggested by Manabe et al., for the purpose, as suggested by the references of effectively producing a desired polyester film in an art recognized suitable manner. Yoshiaki provides a general range of suitable cooling temperatures (i.e. below the glass transition temperature) and Manabe et al. provide a specific cooling temperature and manner of cooling known to be effective in the analogous polyester film extrusion art.  Similarly, the other temperatures disclosed by Manabe et al. suggest their suitability in the method of Yoshiaki.
The combination teaches and suggests performing the same claimed and disclosed process steps with the same claimed and disclosed materials in the same claimed and disclosed manner, it follows from a technical and rational basis that the same claimed physical properties and effects would be realized (e.g. shrinkage properties).
As to claim 7, Yoshiaki et al. disclose the polyester is PET, PBT or PEN (Table 1; paragraph [0042]).
As to claim 8, Yoshiaki et al. disclose the use of an acrylic resin and that one of the monomers is selected from the group as claimed (paragraphs [0017]-[0020]; General Formula III; paragraph [0032]; Table 2). 
Response to Arguments
Applicant’s arguments filed August 8, 2022 have been fully considered.  The amendment to claim 5 has overcome the previous rejection of claim 5 based upon the Epstein reference in view of secondary references.  However, the rejection of claims 6-8 based upon Epstein in view of secondary references is still understood to be applicable. 
As an initial matter, applicant argues that Epstein teaches away from the technical feature of “a polyester resin melted from the polyester pellets and the acrylic resin are extruded in a molten state so that the acrylic resin promotes the polyester resin to become an amorphous structure”. To support this argument, applicant points to col. 12, lines 17-28 of Epstein which mentions the formation of a crystallization structure.  This argument is not persuasive.  The cited portion of Epstein is not relied upon or applicable to the rejection.  At the cited portion of Epstein, toughened polyester materials are extruded, pelletized and then injection molded.  This is not the teaching the rejection relies upon. As set forth above, Example 19 adds an acrylic resin as claimed to a polyester resin as claimed and produces a stretched, extruded film from the mixture as claimed (Example 19; acrylic resin added - col. 15, lines 29-58; no acrylic resin added - col. 16, lines 38-47). As in the instant specification, the addition of the acrylic resin facilitates the stretching of the material at the claimed draw ratios and this is due to the impact of the presence of the acrylic resin on the structure of the film (paragraph [0035] of the published application).  Further, since the prior art teaches and suggests using the same claimed and disclosed materials in substantially the same claimed and disclosed manner it follows from a technical and rational basis that the same claimed effects and physical properties would be realized. In this case, Epstein teaches using a polyester resin with an acrylic resin as claimed and disclosed and this combination of material facilitates the production of a stretched film.
As to the argument that Epstein does not cool at the claimed temperature or treat the film at the claimed temperature or teach that the film has a shrinkage as claimed, the examiner agrees that Epstein does not teach the claimed cooling or treating temperatures.  However, the examiner maintains that the prior rejection based upon Epstein in view of secondary references is still sufficient to render product claims 6-8 prima facie obvious (see MPEP 2113 regarding the scope of product-by-process claims).        
The product-by-process claim of claim 6 refers back to the method of claim 5.  Claim 5 recites that the mixture is melted and extruded at 280 °C, cooled and solidified by a cooling wheel having a surface temperature of 25 °C, and then treating the produced film at 235 °C, wherein the film has a shrinkage rate of <5% at 150°C for 30 minutes.  By comparison, Epstein teaches, in Example 19, extruding at a temperature ranging from 260°C-285°C, quenching the mixture by a cooling wheel/drum at a temperature of about 42°C and treating the film at 200°C.  The instant specification suggests that the disclosed and claimed properties are effectively achieved by a method that utilizes the claimed mixture of polyester and acrylic resin and drawing the material along a machine direction at ratio ranging from 3.0 to 3.5 and along a transverse direction at a ratio ranging from 3.0 to 3.5.  As such, while Epstein does not explicitly teach the same cooling temperature or the same treating temperature, the examiner submits the evidence of record supports a conclusion that the rejection based upon Epstein suggests the same claimed and disclosed film.  Both Comparative Example 1 and Comparative Example 2 in the specification utilize the claimed cooling temperature and the claimed treating temperature, but are outside the scope of the claimed invention.  The difference between cooling the material at 42°C instead of 25°C and treating the material at 235°C instead of 200°C is not understood to create a sufficiently different product outside the scope of the claimed.  In Comparative Example 1, the shrinkage rate is within the claimed range due to the machine and transverse direction stretching being applied while in Comparative Example 2 the shrinkage rate is outside of the claimed range because machine and transverse direction stretching is not applied even though the same cooling and treating temperature are used.  The prior art suggests utilizing the same claimed and disclosed mixtures of polyester and acrylic resin and suggests stretching the material in the same and disclosed manner.  The process suggested by the combination of prior art is substantially similar to that which has been claimed and disclosed.  The evidence of record supports a conclusion that the minor differences in cooling and treating temperature do not produce a product that is patentably distinct from the product suggested by the applied prior art.   
As to claim 5 and alternatively to claims 6-8, the amended claims are rejected upon a new combination of Epstein in view of Manabe et al. and any one of Miki, Rolland et al., or Yoshiaki et al.
As to the rejection based upon Yoshiaki as a primary reference, the arguments do not appear to address the rejection explicitly (i.e. they only appear to mention Yoshiaki in its context as a secondary reference).  The amendment to claim 5 has overcome the previous rejection of claim 5 based upon Yoshiaki.  However, the rejection of claims 6-8 based upon Yoshiaki is still understood to be applicable. 
Yoshiaki is understood to teach the basic claimed process including extruding the material at 280°C (paragraph [0042]) or a temperature that encompasses the claimed temperature (paragraph [0028]), cooling the extruded material to a temperature below the glass transition temperature of the material (paragraphs [0028] and Table 1) and treating the material at a temperature which encompasses the claimed temperature (paragraph [0030]). The amendment to claim 5 is understood to overcome the rejection of claim 5 based upon Yoshiaki et al. alone, but Yoshiaki et al. alone is still understood to render product claims 6-8 prima facie obvious (see MPEP 2113 regarding the scope of product-by-process claims). 
The product-by-process claim of claim 6 refers back to the method of claim 5.  Claim 5 recites that the mixture is melted and extruded at 280 °C, cooled and solidified by a cooling wheel having a surface temperature of 25 °C, and then treating the produced film at 235 °C, wherein the film has a shrinkage rate of <5% at 150°C for 30 minutes.  By comparison, Yoshiaki teaches extruding the material at 280°C (paragraph [0042]) or a temperature that encompasses the claimed temperature (paragraph [0028]), cooling the extruded material to a temperature below the glass transition temperature of the material (paragraphs [0028] and Table 1) and treating the material at a temperature which encompasses the claimed temperature (paragraph [0030]).  The instant specification suggests that the disclosed and claimed properties are effectively achieved by a method that utilizes the claimed mixture of polyester and acrylic resin and drawing the material along a machine direction at ratio ranging from 3.0 to 3.5 and along a transverse direction at a ratio ranging from 3.0 to 3.5.  As such, while Yoshiaki does not explicitly teach the same cooling temperature or wheel, the examiner submits the evidence of record supports a conclusion that the rejection based upon Yoshiaki suggests the same claimed and disclosed film.  Both Comparative Example 1 and Comparative Example 2 in the specification utilize the claimed cooling temperature and the claimed treating temperature, but are outside the scope of the claimed invention.  The difference between cooling the material to a temperature below the glass transition temperature (which encompasses 25 °C) instead of 25°C and treating the material at a temperature which encompasses 235 °C is not understood to create a sufficiently different product outside the scope of the claimed.  In Comparative Example 1, the shrinkage rate is within the claimed range due to the machine and transverse direction stretching being applied while in Comparative Example 2 the shrinkage rate is outside of the claimed range because machine and transverse direction stretching is not applied even though the same cooling and treating temperature are used.  The prior art suggests utilizing the same claimed and disclosed mixtures of polyester and acrylic resin and suggests stretching the material in the same and disclosed manner.  The process suggested by the combination of prior art is substantially similar to that which has been claimed and disclosed.  The evidence of record supports a conclusion that the minor differences in cooling and treating temperature do not produce a product that is patentably distinct from the product suggested by the applied prior art.
As to claim 5 and alternatively to claims 6-8, Yoshiaki does not explicitly teach cooling on a cooling wheel as claimed.  However, Manabe et al. (US 2011/0177311) provide analogous teaching as set forth above suggesting the claimed extrusion temperature, cooling on a cooling wheel as claimed, and treating the material at the claimed temperature.  The rejection of Yoshiaki in view of Manabe et al. is understood to render the amended claims prima facie obvious. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeff Wollschlager whose telephone number is (571)272-8937. The examiner can normally be reached M-F 7:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY M WOLLSCHLAGER/Primary Examiner, Art Unit 1742